DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.  Claims 1, 2, 4, 7, 8 and 10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 7, the hydrocarbon-based base oil is at least one selected from the group consisting of a mineral oil-based hydrocarbon oil and an alkylbenzene.  The claims further require that “the hydrocarbon-based base oil has a viscosity index of -30 to 105, a %CP of 35 to 90 and a %CN of 13 to 40” which is improper since alkylbenzene oils do not have a %CP (paraffin content) or a %CN (naphthene content), only mineral oils.  Thus, the claims should P of 35 to 90 and a %CN of 13 to 40” in place of “the hydrocarbon-based base oil…” or something similar.   
Dependent claims 2 and 8 set forth a %CA and a ratio of %CN/%CP for the hydrocarbon-based base oil which is improper since alkylbenzene oils do not have a %CA (aromatic content) or a ratio of %CN/%CP (naphthene content/paraffinic content).  Correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al (US 2018/0066170) in combination with Saito et al (US 2015/0307761).

Tasaka discloses that the composition for a heat cycle system contains a refrigerant oil including a mineral refrigerant oil and a synthetic refrigerant oil.  Examples of the mineral refrigerant oil include a naphthenic refrigerant oil and a paraffinic refrigerant oil, and typical examples of the synthetic refrigerant oil include an ester-based refrigerant oil, an ether-based refrigerant oil, a hydrocarbon-based refrigerant oil, and so on [0098].  
Taska discloses suitable hydrocarbon-based refrigerant oils including alkylbenzene oils [0099].  As the alkyl benzene oil, Taska teaches that a branched alkyl benzene or a linear alkyl benzene can be used [0174]. Taska discloses that the alkyl benzene refrigerant oil has a kinematic viscosity at 40°C of preferably 1 mm2/s or more and 50 mm2/s or less [0175].   
Tasaka further sets forth specific mineral refrigerant oils including naphthenic oils in [0178]-[0183].  Tasaka allows for the addition of optional components [0061]-[0063].  See Claim 1 of Tasaka.  Independent Claim 1 differs by requiring that the refrigerating machine oil have a viscosity index of -30 to 105.  Although the property of viscosity index for the refrigerant oils is not set forth in Tasaka, Saito et al [“Saito”] is added to teach that hydrocarbon refrigerant base oils, such as mineral oils and alkyl benzene oils [0022], typically have a viscosity index of 10 or more [0027]. Saito also discloses that refrigerant oils typically contain additives such as 
Specifically, Saito discloses a working fluid composition for a refrigerating machine comprising a refrigerant and a refrigerating machine oil comprising, as a base oil, at least one selected from a mineral oil having a %CN in an n-d-M ring analysis of 10 to 60 (Abstract).  Saito discloses that the n-d-M ring analysis is a method for measuring the number of aromatic carbon atoms (%CA), the number of naphthenic carbon atoms (%CN) and the number of paraffinic carbon atoms (%CP) in an oil wherein the total of the three types of Carbon atoms is 100% [0052].  Saito teaches that if the %CN of the mineral oil is less than 10, the %CP is larger and compatibility of the refrigerant with the oil is deteriorated.  On the other hand, if the %CN of the mineral oil is more than 60, the %CP is smaller resulting in the deterioration in viscosity characteristics, for example, the reduction in viscosity index [0052].   
In Table 1, Saito sets forth refrigerating machine oil 1 (refined naphthenic crude) having a Viscosity Index of 46, and refrigerating machine oil 2 (distilled paraffinic crude oil) having a viscosity index of 106.  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to the skilled artisan to have used an alkyl benzene refrigerant oil as taught in Saito, and/or a mineral oil as taught in Saito, as the refrigerant oil in Tasaka, if so desired, with a reasonable expectation of success.  Thus the examiner is of the position that when the refrigerant oil is an alkylbenzene oil or mineral oil, Tasaka in combination with Saito meets the limitations of the claims. As set forth above, alkylbenzene oils do not have a %CP or a %CN.   
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
Response to Arguments
Applicant argued that the properties of the claimed hydrocarbon-based oil are critical, in that if the viscosity index thereof is -30 to 105 and the %CN is 10 to 75, stability with 1-chloro-2,3,3,3-tetrafluoropropene refrigerant is achieved, compared with hydrocarbon-based oils that fail to meet the VI of -30 to 105 and %CN of 10 to 75.  
Applicant points to Examples 1 to 10 in the specification which demonstrate stability between the refrigerating machine oil and the refrigerant.  Applicant argued that Comparative Example 3, having a viscosity index of 129 (base oil 10) shows poor compatibility with the same refrigerant.  (Base oils 8 (VI 142) and 9 (VI 143) used in comparative examples 1 and 2 also separate with the same refrigerant.
Base oil 8 is a base oil obtained by hydrocracking-isomerization of petroleum wax, base oil 9 is a poly-alpha-olefin, and base oil 10 is a base oil obtained by purifying a vacuum distillate of paraffinic crude oil by furfural extraction and hydrotreating. 
Applicant arguments have been fully considered but are not deemed to be persuasive because Tasaka teaches that the claimed refrigerant 1-chloro-2,3,3,3-tetrafluoropropene is effective/compatible in various base oils.  The comparative examples 8, 9 and 10 use base oils that are not disclosed in the applied prior art references as suitable oils for refrigerants.  
Applicant submitted a Declaration under 37 CFR 1.132 by one of skill in the art describing the data of record and its probative value in demonstrating results associated with the claimed invention that would not have been expected by one of skill in the art at the time of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
March 15, 2022